DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The claim amendment filed on 03/23/2021 has been entered with pending Claims 1-23. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach or suggest the following:
calculate for each grey value in the compressed image a corresponding scene brightness value in the image, the scene brightness values calculated for the grey values in the compressed image being stored in a look-up table; 15identify pixels in the compressed image as candidates for vehicle lights by using the look-up table, and detect the vehicle lights in the compressed image by using the scene brightness values stored in the look-up table.

Claims 2-12 are dependent upon Claim 1 and are, therefore, allowable.

Independent Claim 13 has been amended and is allowable because the prior art fails to disclose, teach or suggest the following:
calculating, with the device, for each grey value in the compressed image a corresponding scene brightness value in the image, the scene brightness values calculated for the grey values in the compressed image being stored in a look-up table; identifying pixels in the compressed image as candidates for vehicle lights by using the look-up table; and 15detecting, with the device, the vehicle lights in the compressed image by using the scene brightness values stored in the look-up table.

Claims 14-23 are dependent upon Claim 13 and are, therefore, allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667